Case 20-13275-amc    Doc 116    Filed 10/26/20 Entered 10/26/20 10:48:51   Desc Main
                               Document      Page 1 of 1



                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                :     Chapter 11 V
 Industrial Food Truck, LLC

       (DEBTOR)                        :     Bankruptcy No. 20-13275AMC11V

                   OBJECTION TO CLAIM #22 OF FRAN FASSBERG.

    1. Debtor field for protection under Chapter 11 V on August 7, 2020.

    2. Jami Nimeroff was appointed as Chapter 11 V Trustee.

    3. The deadline to file claims was October 20, 2020.

    4. On October 20, 2020 Fran Fassberg who was a member LLC filed the
       attached claim for an unsecured general claim in the amount of $88,930.
       Exhibit A.

    5. It is purported to be based upon loans to the business.

    6. There are not supporting documents to the claim under Bankruptcy Rule
       3001 (c) (2) (A).


 WHEREFORE, Debtor objects to the claim and seeks that it be stricken or
 reduced as the court deems just.

                                       Respectfully submitted,


 Date: October 26, 2020                BY: /s/ Michael A. Cataldo
                                       MICHAEL A. CATALDO, ESQUIRE
                                       Cibik & Cataldo, P.C.
                                       1500 Walnut Street, Suite 900
                                       Philadelphia, PA 19102
                                       215-735-1060/fax 215-735-6769
